FILED
                            NOT FOR PUBLICATION                              DEC 07 2010

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS



                            FOR THE NINTH CIRCUIT



KANWAL DALER SINGH,                               No. 07-70064

              Petitioner,                         Agency No. A078-674-509

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney
General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                      Argued and Submitted November 4, 2010
                             San Francisco, California

Before:       KOZINSKI, Chief Judge, RYMER, Circuit Judge and KENNELLY,
              District Judge.**

       The government failed to provide Singh the originals of the allegedly

fraudulent English letter from Dr. Bedi and the letter in Punjabi Dr. Bedi gave to

DHS investigators even though it knew Singh wanted to use the letters in his defense



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Matthew F. Kennelly, United States District Judge for
the Northern District of Illinois, sitting by designation.
                                                                                 page 2

against the government’s allegations. See Dent v. Holder, No. 09-71987, 2010 WL

4455877, at *6 (9th Cir. Nov. 9, 2010) (holding that failure to provide documents in

government’s possession denied alien “an opportunity to fully and fairly litigate his

removal”). At Singh’s final hearing, the IJ stated that it would be “probative” of

Singh’s truthfulness if he could prove by forensic analysis of the originals that Dr.

Bedi signed letters in both English and Punjabi, yet refused to grant a continuance

for that purpose. This denied Singh a “reasonable opportunity to examine the

evidence against [him].” 8 U.S.C. § 1229a(b)(4)(B); see Ahmed v. Holder, 569 F.3d

1009, 1012–13 (9th Cir. 2009) (noting that denial of continuance shouldn’t exclude

evidence “of vital importance” to the alien’s case). This was an abuse of discretion.

Cruz Rendon v. Holder, 603 F.3d 1104, 1110–11 (9th Cir. 2010).

      The adverse credibility determination and frivolous application finding are

vacated. The BIA’s denial of all relief to Singh resulted from these findings and is

likewise vacated. Because Maharaj v. Gonzales, 450 F.3d 961 (9th Cir. 2006) (en

banc), changed the law on firm resettlement findings, we leave that issue for the BIA

to address in the first instance. See INS v. Orlando Ventura, 537 U.S. 12, 17 (2002).


      GRANTED.